Name: Council Regulation (EEC) No 297/91 of 4 February 1991 amending Regulation (EEC) No 715/90 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific (ACP) States or in the overseas countries or territories (OCT) to take into account the accession of Namibia to the fourth ACP-EEC Convention
 Type: Regulation
 Subject Matter: foodstuff;  Africa;  agricultural activity;  European construction
 Date Published: nan

 8 . 2. 91 Official Journal of the European Communities No L 36/9 COUNCIL REGULATION (EEC) No 297/91 of 4 February 1991 amending Regulation (EEC) No 715/90 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific (ACP) States or in the overseas countries or territories (OCT) to take into account the accession of Namibia to the fourth ACP-EEC Convention THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 3033/80 of 11 November 1980 laying down the trade arrange ­ ments applicable to certain goods resulting from the processing of agricultural products ('), and in particular Article 12 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 715/90 (') lays down the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the overseas countries or territories ; Whereas by its Decision No 4/90 of 23 November 1990, the ACP-EEC Council of Ministers added Namibia to the States signatory to the fourth ACP-EEC Convention ; Whereas, under Protocol 7 to the Convention, the said Decision provides for the allocation of an annual quota of ' beef and veal to Namibia ; Whereas the list in Annex I to Regulation (EEC) No 715/90 should be amended accordingly and an addi ­ tion made to Title I thereof, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 715/90 is hereby amended as follows : 1 . 'Namibia' is added to the list in Annex I. 2 . The following Article is added to Title I : 'Article 4a 1 . Article 3 shall apply to Namibia in respect of the following quantities of boneless meat : for the first and second calendar years : 10 500 tonnes, for the third, fourth and fifth calendar years : 13 000 tonnes . 2 . Article 4 (2) and (3) shall also apply to Namibia. For the purposes of applying these provisions, the quantities referred to in paragraph 1 of this Article shall be added to the sum referred to in Article 4 (2) and (3).' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 February 1991 . For the Council The President J. F. POOS o OJ No L 323, 29. 11 . 1980, p . 1 . 0 OJ No L 84, 30. 3 . 1990, p . 85.